Citation Nr: 0304526	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  97-34 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded in 
September 2000 for additional development.  At that time the 
Board noted that the veteran was previously denied service 
connection for PTSD in June 1995.  The veteran was notified 
of that determination and did not appeal.  That rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2002).  The RO remanded the claim, after determining 
that new and material evidence had been presented to reopen.  
The development having been completed, the claim is ready for 
appellate review.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.	The veteran does not have PTSD that is linked to his 
military service.


CONCLUSION OF LAW

PTSD was not incurred in nor aggravated by active service. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.304(f), 4.125 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The October 1997 Statement of the Case (SOC), and the 
February 1999 and December 2002 Supplemental Statements of 
the Case (SSOC) advised the veteran of the laws and 
regulations regarding service connection for PTSD.  The SOC 
and the SSOCs informed the veteran that service connection 
for PTSD was being denied because there was no evidence that 
he had PTSD that was linked to service.  The September 2000 
Board remand specified what actions were necessary for the 
veteran and what evidence and information that he had to 
submit and what actions would be taken by VA.  The SOC and 
SSOCs also informed the veteran what evidence the RO had 
obtained.  A December 2002 letter to the veteran specifically 
informed him that the RO had completed all of its actions and 
that the actions required by the veteran included informing 
VA of any additional sources of medical treatment for any 
additional evidence to be obtained.  The veteran responded to 
this December 2002 letter with a statement that he had no 
additional evidence to submit.  The RO obtained the veteran's 
service medical records, VA outpatient medical evidence, a 
statement from a psychologist, and statements from the 
veteran's friends.  The veteran was provided VA examinations 
in May 1997 and November 2002.  There is no indication that 
there is more information or medical evidence to be found 
with respect to the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002). If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999).  As amended, 
section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 2002).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

The first of the criteria that must be met to grant service 
connection for PTSD is that of medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis of the disability in conformance with DSM-IV.  
Here, the record does not establish such a diagnosis.  VA 
outpatient treatment notes dated from May 1995 to December 
1998 reflect notations of PTSD, listed as an "impression" 
or as a "provisional diagnosis" or based on the veteran's 
own history.  There was no showing of PTSD based on a formal 
examination and diagnosis in accordance with 38 C.F.R. 
§ 3.304.  None of the VA treatment notes indicate a diagnosis 
of PTSD that comports with the criteria outlined in DSM-IV.  
The file contains a statement from R.F. Kobes, Ph.D. dated in 
August 1997 that indicates a diagnosis of PTSD, but there is 
no evidence of the underlying basis for this opinion, no 
mention of stressors or findings on mental status interview, 
and no evidence that this diagnosis was based on the specific 
criteria outlined in DSM-IV for PTSD.  

Since a diagnosis in accordance with 38 C.F.R. § 4.125 was 
not of record, the veteran was afforded VA examinations to 
determine the presence and etiology of any PTSD.  The veteran 
underwent VA examinations in May 1997 and November 2002.  
During the 1997 examination the veteran complained of sleep 
difficulty, nightmares, avoidance of things reminding him or 
Vietnam, and social isolation.  The examiner noted that his 
psychological profile was somewhat exaggerated with placed 
the overall validity of the testing in doubt.  The examiner 
did indicate the veteran was indicating symptoms consistent 
with PTSD but that the veteran could not be diagnosed with 
PTSD.  The examiner noted possible PTSD but no definite 
diagnosis.  The November 2002 examination revealed that the 
veteran was suffering from sleeplessness, anxiety, impaired 
impulse control, feelings of depression, intrusive 
recollections of Vietnam, and panic attacks.  The examiner 
stated that the veteran reported many of the symptoms of PTSD 
but that he was unusually vague and that there was not enough 
to make a diagnosis of PTSD.  The examiner also noted that 
the veteran's answers to various test items indicate 
exaggeration of symptoms to the point that the protocols are 
not interpretable.  The examiner provided diagnoses of 
alcohol abuse, episodic, anxiety disorder, and depressive 
disorder.  The examiner was unable to make a diagnosis of 
PTSD, based on a vague report of symptoms and invalid testing 
protocols.

The VA examinations are the most probative evidence of record 
concerning the nature or existence of the veteran's claimed 
PTSD.  They were conducted by a psychologist and included a 
mental status interview, review of the claims folder and a 
battery of psychological testing.  These examinations were 
unable to confirm a diagnosis of PTSD, and in fact, the 
latter examination noted several other diagnoses and 
concluded that exhibited symptomatology was insufficient to 
establish a diagnosis of PTSD.  The Board acknowledges the 
veteran's belief that he has PTSD that is related to service 
and the statements from friends and family indicating the 
same, but while they are competent to describe symptoms, they 
are laypersons and as such are not competent to provide a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Based on the above, the Board finds a clear preponderance of 
the evidence against a finding that the veteran has PTSD, 
diagnosed in accordance with DSM-IV, that is related to his 
active service.  Accordingly, service connection for PTSD is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304(f), 4.125 (2002).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

